Exhibit 10.1

 

CREDIT SUISSE AG
Eleven Madison Avenue
New York, NY 10010

  

ROYAL BANK OF CANADA

Three World Financial Center

200 Vesey Street

New York, New York 10281

   UBS LOAN FINANCE LLC
677 Washington Boulevard
Stamford, CT 06901

CREDIT SUISSE SECURITIES

(USA) LLC
Eleven Madison Avenue
New York, NY 10010

      UBS SECURITIES LLC
299 Park Avenue
New York, NY 10171

CONFIDENTIAL

May 2, 2012

NCI Building Systems, Inc.

10943 North Sam Houston Parkway West

Houston, Texas 77064

Attention: Mark E. Johnson, Chief Financial Officer

Project Verde

Commitment Letter

Ladies and Gentlemen:

You have advised us that NCI Building Systems, Inc., a Delaware corporation (the
“Company” or “you”), intends to acquire (the “Acquisition”), directly or
indirectly, all of the equity interests of Metl-Span LLC (the “Acquired
Business”) pursuant to the Acquisition Agreement (as defined in Exhibit A
hereto). You have further advised each of Credit Suisse AG (acting through such
of its affiliates or branches as it deems appropriate, “CS”) and Credit Suisse
Securities (USA) LLC (“CS Securities” and, together with CS and their respective
affiliates, “Credit Suisse”), UBS Loan Finance LLC (“UBSLF”) and UBS Securities
LLC (“UBSS” and, together with UBSLF, “UBS”), Royal Bank of Canada (“Royal
Bank”) and RBC Capital Markets1 (“RBCCM” and, together with Royal Bank, “RBC”;
and collectively with Credit Suisse, UBS and any Additional Committing Lender,
the “Committed Lenders”, “we” or “us”) that, in connection with the foregoing,
you intend to consummate the other Transactions described in the Transaction
Description attached hereto as Exhibit A (the “Transaction Description”).
Capitalized terms used but not defined herein shall have the meanings

 

 

1 

RBC Capital Markets is a marketing name for the investment banking activities of
Royal Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

assigned to them in the Transaction Description and in the Summaries of
Principal Terms and Conditions attached hereto as Exhibit B (the “Term Sheet”)
and the Summary of Additional Conditions attached hereto as Exhibit C (the
“Summary of Additional Conditions”; together with this commitment letter, the
Transaction Description and the Term Sheet, collectively, the “Commitment
Letter”).

You have further advised each of the Committed Lenders that, in connection
therewith, it is intended that the financing for the Transactions will include
the $250.0 million senior secured term loan facility (the “Term Loan Facility”)
described in the Term Sheet.

In connection with the foregoing, in each case subject only to the conditions
set forth in the Funding Conditions Provision (as defined below) and in
Exhibit C hereto, the Committed Lenders agree as follows:

(a) CS is pleased to advise you of its commitment, severally and not jointly, to
provide 33 1/3% of the Term Loan Facility;

(b) UBSLF is pleased to advise you of its commitment, severally and not jointly,
to provide 33 1/3% of the Term Loan Facility; and

(c) Royal Bank is pleased to advise you of its commitment, severally and not
jointly, to provide 33 1/3% of the Term Loan Facility.

It is agreed that each of CS Securities, RBCCM and UBSS will act as a joint lead
arranger and joint bookrunner for the Term Loan Facility (each of CS Securities,
RBCCM and UBSS in such capacity, a “Lead Arranger” and collectively, the “Lead
Arrangers”).

You may, on or prior to the date that is 15 days after the date of this
Commitment Letter, appoint additional agents, co-agents, lead arrangers,
bookrunners, managers or arrangers (any such agent, co-agent, lead arranger,
bookrunner, manager or arranger, an “Additional Committing Lender”) or confer
other titles in respect of the Term Loan Facility in a manner and with economics
determined by you in consultation with the Lead Arrangers and reasonably
acceptable to the Lead Arrangers (it being understood that, to the extent you
appoint Additional Committing Lenders or confer other titles in respect of the
Term Loan Facility, (x) each such Additional Committing Lender will assume a
portion of the commitments of the Term Loan Facility on a pro rata basis (and
the commitments of the Committed Lenders with respect to such portion will be
reduced ratably) and (y) the economics allocated to the Committed Lenders in
respect of the Term Loan Facility will be reduced ratably by the amount of the
economics allocated to such appointed entities upon the execution by such
financial institution of customary joinder documentation and, thereafter, each
such financial institution shall constitute a “Committed Lender” hereunder and
under the Fee Letter); provided that (i) fees will be allocated to each such
appointed entity on a pro rata basis in respect of the commitment it is assuming
or on such other basis as you and the Lead Arrangers may agree, (ii) in no event
shall the Lead Arrangers party to this Commitment Letter as of the date hereof
be

 

2



--------------------------------------------------------------------------------

entitled to less than 85% of the economics of the Term Loan Facility and
(iii) Credit Suisse shall have “left” placement in any and all marketing
materials or other documentation used in connection with the Term Loan Facility
and shall hold the leading roles and responsibilities conventionally associated
with such “left” placement. No compensation (other than that expressly
contemplated by this Commitment Letter and the Fee Letter referred to below and
other than in connection with any additional appointments referred to above)
will be paid to any Lender in connection with the Term Loan Facility unless you
and we shall so agree.

The Committed Lenders reserve the right, prior to or after the execution of
definitive documentation for the Term Loan Facility (which we agree will be
initially drafted by your counsel), to syndicate all or a portion of the
Committed Lenders’ commitments hereunder to a group of financial institutions
(together with the Committed Lenders, the “Lenders”) identified by the Committed
Lenders in consultation with you and reasonably acceptable to them and you with
respect to the identity of such Lender (your consent not to be unreasonably
withheld), it being understood that we will not syndicate to those persons
identified by you in writing to the Committed Lenders (or to their affiliates so
designated in writing) prior to the date hereof or to any competitors of the
Company or to any affiliates of such competitors (such persons, collectively,
the “Disqualified Institutions”); provided that, notwithstanding each Committed
Lender’s right to syndicate the Term Loan Facility and receive commitments with
respect thereto, it is agreed that any syndication of, or receipt of commitments
in respect of, all or any portion of a Committed Lender’s commitment hereunder
prior to the initial funding under the Term Loan Facility shall not be a
condition to such Committed Lender’s commitment nor reduce such Committed
Lender’s commitment hereunder with respect to the Term Loan Facility (provided,
however, that, notwithstanding the foregoing, assignments of a Committed
Lender’s commitment, which are effective simultaneously with the funding of such
commitment by the assignee, shall be permitted) (the date of such initial
funding under the Term Loan Facility, the “Closing Date”) and, unless you
otherwise agree in writing, each Committed Lender shall retain exclusive control
over all rights and obligations with respect to its commitment, including all
rights with respect to consents, modifications and amendments, until the Closing
Date has occurred. Without limiting your obligations to assist with syndication
efforts as set forth below, it is understood that the Committed Lenders’
commitments hereunder are not subject to syndication of the Term Loan Facility.
The Committed Lenders intend to commence syndication efforts promptly upon the
execution of this Commitment Letter and as part of their syndication efforts, it
is their intent to have Lenders commit to the Term Loan Facility prior to the
Closing Date (subject to the limitations set forth in the second preceding
sentence). You agree actively to assist the Committed Lenders (and to use your
commercially reasonable efforts to cause Clayton Dubilier & Rice LLC and its
affiliates (collectively, the “Sponsor”) and the Acquired Business to actively
assist the Committed Lenders) in completing a timely syndication that is
reasonably satisfactory to them and you. Such assistance shall include, without
limitation, until the earlier to occur of (i) a Successful Syndication (as
defined in the Fee Letter) and (ii) 60 days after the Closing Date (a) your
using commercially reasonable efforts to ensure that any syndication efforts
benefit materially from the existing lending and investment banking
relationships of you and the

 

3



--------------------------------------------------------------------------------

Sponsor, (b) direct contact between senior management, representatives and
advisors of you and the Sponsor, on the one hand, and the proposed Lenders, on
the other hand (and your using commercially reasonable efforts to ensure contact
between senior management, representatives and advisors of the Acquired
Business, on the one hand, and the proposed Lenders, on the other hand), in all
such cases at times mutually agreed upon, (c) your and the Sponsor’s assistance,
and your using commercially reasonable efforts to cause the Acquired Business to
assist, in the preparation of a customary confidential information memorandum
for the Term Loan Facility and other marketing materials to be used in
connection with the syndication (the “Confidential Information Memorandum”), and
your using commercially reasonable efforts to provide such Confidential
Information Memorandum (other than the portions thereof customarily provided by
financing arrangers, and limited, in the case of information relating to the
Acquired Business, to Required Information (as defined in the Acquisition
Agreement)) no less than 20 consecutive calendar days prior to the Closing Date
(provided that (i) such period shall not include any day from and including
June 29, 2012 through and including July 9, 2012 and (ii) if such period has not
ended prior to August 17, 2012, such period shall be deemed not to have
commenced until September 4, 2012), (d) prior to the launch of the syndication,
using your commercially reasonable efforts to procure or confirm a corporate
credit rating and a corporate family rating in respect of the Borrower from
Standard & Poor’s Ratings Services (“S&P”) and Moody’s Investors Service, Inc.
(“Moody’s”), respectively, and ratings for the Term Loan Facility from each of
S&P and Moody’s, (e) the hosting, with the Committed Lenders, of no more than
two meetings to be mutually agreed upon of prospective Lenders at times and
locations to be mutually agreed upon and (f) your ensuring that there shall be
no competing issues of debt securities or commercial bank or other credit
facilities of the Company, the Acquired Business or any of their respective
subsidiaries being offered, placed or arranged (other than replacements,
extensions and renewals of existing indebtedness that matures prior to the
Closing Date and any other indebtedness of the Acquired Business and its
subsidiaries permitted to be incurred pursuant to the Acquisition Agreement) if
the offering, placement or arrangement of such debt securities or commercial
bank or other credit facilities would have, in the reasonable judgment of the
Lead Arrangers, a detrimental effect upon the primary syndication of the Term
Loan Facility. Notwithstanding anything to the contrary contained in this
Commitment Letter or the Fee Letter (as defined below), but without limiting
your obligations to assist with syndication efforts as set forth herein, it is
understood that neither the commencement nor completion of the syndication of
the Term Loan Facility shall constitute a condition to the availability of the
Term Loan Facility on the Closing Date or at any time thereafter.

The Lead Arrangers will, in consultation with you, manage all aspects of any
syndication of the Term Loan Facility, including decisions as to the selection
of institutions to be approached and when they will be approached, when their
commitments will be accepted, which institutions will participate (which
institutions shall be reasonably acceptable to you), the allocation of the
commitments among the Lenders and the amount and distribution of fees among the
Lenders. To assist the Lead Arrangers in their syndication efforts, you agree
promptly to prepare and provide (and to use commercially reasonable efforts to
cause the Sponsor and the Acquired Business to

 

4



--------------------------------------------------------------------------------

provide) to the Committed Lenders all customary information with respect to you,
the Acquired Business and each of your and its respective subsidiaries and the
Transactions, including all financial information and projections (including
financial estimates, budgets, forecasts and other forward-looking information,
the “Projections”), as the Committed Lenders may reasonably request in
connection with the structuring, arrangement and syndication of the Term Loan
Facility. You hereby represent and warrant that (with respect to information
relating to the Acquired Business and its subsidiaries to your knowledge),
(a) all written information and written data other than the Projections and
information of a general economic or general industry nature (the “Information”)
that has been or will be made available to the Committed Lenders by or on behalf
of you or any of your representatives, taken as a whole, is or will be, when
furnished, correct in all material respects and does not or will not, when
furnished, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
are made (after giving effect to all supplements thereto) and (b) the
Projections that have been or will be made available to the Committed Lenders by
or on behalf of you or any of your representatives have been or will be prepared
in good faith based upon assumptions that you believe to be reasonable at the
time made and at the time the related Projections are made available to the
Committed Lenders; it being understood that the Projections are as to future
events and are not to be viewed as facts and that actual results during the
period or periods covered by any such Projections may differ significantly from
the projected results and such differences may be material. You agree that if,
at any time prior to the Closing Date and, thereafter, until the earlier to
occur of (i) a Successful Syndication and (ii) 60 days after the Closing Date,
you become aware that any of the representations in the preceding sentence would
be incorrect (to the best of your knowledge with respect to information relating
to the Acquired Business and its subsidiaries) in any material respect if the
Information and Projections were being furnished, and such representations were
being made, at such time, then you will use commercially reasonable efforts to
promptly supplement the Information and the Projections so that such
representations will be correct (to the best of your knowledge with respect to
information relating to the Acquired Business and its subsidiaries) in all
material respects under those circumstances. In arranging and syndicating the
Term Loan Facility, the Committed Lenders will be entitled to use and rely
primarily on the Information and the Projections without responsibility for
independent verification thereof.

You hereby acknowledge that (a) the Committed Lenders will make available
Information and Projections to the proposed syndicate of Lenders by posting such
Information and Projections on IntraLinks, SyndTrak Online or similar electronic
means and (b) certain of the Lenders (each, a “Public Lender”) may wish to
receive only information that is not material non-public information with
respect to you or your securities for purposes of United States federal and
state securities laws (as reasonably determined by you) (the “Public Side
Information”). If reasonably requested by the Committed Lenders you will use
commercially reasonable efforts to assist us in preparing a customary additional
version of the Confidential Information Memorandum to be used by Public Lenders.
The information to be included in the additional version of the

 

5



--------------------------------------------------------------------------------

Confidential Information Memorandum will contain only Public Side Information.
It is understood that in connection with your assistance described above,
authorization letters, in form substantially similar to authorization letters
delivered by companies sponsored by the Sponsor, will be included in any
Confidential Information Memorandum that authorize the distribution of the
Confidential Information Memorandum to prospective Lenders, containing a
representation to the Lead Arrangers that the public-side version contains only
Public Side Information (and, in each case, a “10b-5” representation customary
for companies sponsored by the Sponsor), which Confidential Information
Memorandum shall exculpate you, the Sponsor, the Acquired Business, and your and
their respective affiliates and us with respect to any liability related to the
use of the Confidential Information Memorandum or any related marketing material
by the recipients thereof. You agree to use commercially reasonable efforts to
identify that portion of the Information that may be distributed to the Public
Lenders as “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof. You agree that by your marking
such materials “PUBLIC,” you shall be deemed to have authorized the Lead
Arrangers (subject to the confidentiality and other provisions of this
Commitment Letter) to treat such materials as information that is Public Side
Information. You agree that, subject to the confidentiality and other provisions
of this Commitment Letter, the Lead Arrangers on your behalf may distribute the
following documents to all prospective lenders in the form provided to you and
to your counsel a reasonable time prior to their distribution, unless you or
your counsel advise the Lead Arrangers in writing (including by email) within a
reasonable time prior to their intended distribution that such material should
only be distributed to prospective lenders that are not Public Lenders (each, a
“Private Lender”): (a) the Term Sheet, (b) drafts and final definitive
documentation with respect to the Term Loan Facility; (c) administrative
materials prepared by the Committed Lenders for prospective Lenders (such as a
lender meeting invitation, allocations and funding and closing memoranda); and
(d) notification of changes in the terms of the Term Loan Facility. If you
advise us that any of the foregoing items should be distributed only to Private
Lenders, then none of the Lead Arrangers and the Committed Lenders will
distribute such materials to Public Lenders without further discussions with
you.

As consideration for the commitments of the Committed Lenders hereunder and
their agreement to perform the services described herein, you agree to pay (or
cause to be paid) the fees set forth in the Term Sheet and in the Fee Letter
dated the date hereof and delivered herewith with respect to the Term Loan
Facility (the “Fee Letter”). Once paid, such fees shall not be refundable under
any circumstances.

The commitments of the Committed Lenders hereunder and their agreement to
perform the services described herein are subject solely to the conditions set
forth in the next sentence of this paragraph, in the Summary of Additional
Conditions and under the heading “Conditions Precedent to Initial Extensions of
Credit” in the Term Sheet. The commitments of the Committed Lenders hereunder
are subject to the execution and delivery by the Borrower, the Guarantors and
the officers and advisors thereof, as the case may be, of definitive
documentation, closing certificates (including evidences of authority, charter
documents, and officers’ incumbency certificates), public officials’

 

6



--------------------------------------------------------------------------------

certifications, customary lien and judgment searches and customary legal
opinions with respect to the Term Loan Facility (collectively, the “Term Loan
Facility Documentation”), in each case consistent with this Commitment Letter
and Fee Letter; provided that, notwithstanding anything in this Commitment
Letter, the Fee Letter, the Term Loan Facility Documentation or any other letter
agreement or other undertaking concerning the financing of the Transactions to
the contrary, (i) the only representations and warranties the making of which
shall be a condition to the availability of the Term Loan Facility on the
Closing Date shall be (A) the Specified Representations (as defined below) and
(B) the representations and warranties relating to the Acquired Business, its
subsidiaries and their respective businesses made by the Acquired Business or
the Seller (as defined in Exhibit A) in the Acquisition Agreement as are
material to the interests of the Lenders, but only to the extent that you have
the right to terminate your obligations under the Acquisition Agreement (or
otherwise decline to consummate the Acquisition) as a result of a breach of such
representations and warranties in the Acquisition Agreement (the “Acquired
Business Representations”) and (ii) the terms of the Term Loan Facility
Documentation shall be in a form such that they do not impair availability of
the Term Loan Facility on the Closing Date if the conditions set forth in this
paragraph, in the Summary of Additional Conditions and under the heading
“Conditions Precedent to Initial Extensions of Credit” in the Term Sheet are
satisfied (it being understood that, to the extent any Collateral (as defined in
Exhibit B hereto) or any security interest therein (other than the pledge and
perfection of security interests in the pledged certificated stock of
U.S.-organized entities (including the delivery of such share certificates) (
(to the extent required under the Term Sheet) and other assets pursuant to which
a lien may be perfected by the filing of a financing statement under the Uniform
Commercial Code) is not provided on the Closing Date after your use of
commercially reasonable efforts to do so, the delivery of such Collateral (and
perfection of security interests therein) shall not constitute a condition
precedent to the availability of the Term Loan Facility on the Closing Date but
shall be required to be delivered and perfected after the Closing Date (and in
any event, in the case of the pledge and perfection of Collateral not otherwise
required on the Closing Date, within 90 days after the Closing Date plus any
extensions granted by the Administrative Agent in its sole discretion) pursuant
to arrangements to be mutually agreed). For purposes hereof, “Specified
Representations” means the representations and warranties made by the Borrower
in the Term Loan Facility Documentation and set forth in the Term Sheet relating
to corporate existence, power and authority, the execution, delivery and
enforceability of the Term Loan Facility Documentation, no conflict with
constitutional documents, solvency of the Borrower and its subsidiaries on a
consolidated basis on the Closing Date after giving effect to the Transactions
(solvency to be defined in a manner consistent with the solvency certificate set
forth in Annex C-II to Exhibit C), creation, validity and perfection of security
interests in the collateral to be perfected on the Closing Date (subject to the
foregoing provisions of this paragraph relating to Collateral), U.S. Federal
Reserve margin regulations, the PATRIOT Act and the U.S. Investment Company Act.
This paragraph is referred to as the “Funding Conditions Provision”. There shall
be no conditions (implied or otherwise) to the commitments hereunder, including
compliance with the terms of this Commitment Letter, the Fee Letter or the Term
Loan Facility Documentation, other than those expressly stated in the second
sentence of this paragraph, in the Summary of Additional

 

7



--------------------------------------------------------------------------------

Conditions and under the heading “Conditions Precedent to Initial Extension of
Credit” in the Term Sheet to be conditions to the initial funding under the Term
Loan Facility on the Closing Date. Without limiting the conditions precedent
provided herein to funding the consummation of the Acquisition with the proceeds
of the Term Loan Facility, the Lead Arrangers will cooperate with you as
reasonably requested in coordinating the timing and procedures for the funding
of the Term Loan Facility in a manner consistent with the Acquisition Agreement.

You agree (a) to indemnify and hold harmless the Administrative Agents, the Lead
Arrangers, each of the Committed Lenders and their respective affiliates and
controlling persons and the respective officers, directors, employees, agents,
members and successors and assigns of each of the foregoing, but excluding any
of the foregoing in its capacity as financial advisor to the Acquired Business
or the Seller in connection with the Acquisition (each, a “Sell-Side Advisor”)
and any Related Person (as defined below) of such Sell-Side Advisor in such
capacity (each, other than such excluded parties, an “Indemnified Person”) from
and against any and all losses, claims, damages, liabilities and expenses, joint
or several, of any kind or nature whatsoever to which such Indemnified Person
may become subject arising out of or in connection with this Commitment Letter,
the Fee Letter, the Transactions, the Term Loan Facility or any related
transaction or any claim, litigation, investigation or proceeding, actual or
threatened, relating to any of the foregoing (any of the foregoing, a
“Proceeding”), regardless of whether such Indemnified Person is a party thereto
and whether or not such Proceedings are brought by you, your equity holders,
affiliates, creditors or any other person, and to reimburse such Indemnified
Person upon demand for any reasonable and documented out-of-pocket legal
expenses of one firm of counsel for all Indemnified Persons and, if necessary,
one firm of local counsel in each appropriate jurisdiction, in each case for all
Indemnified Persons (and, in the case of an actual or perceived conflict of
interest where the Indemnified Person affected by such conflict informs you of
such conflict and thereafter, after receipt of your consent (which shall not be
unreasonably withheld), retains its own counsel, of another firm of counsel for
such affected Indemnified Person) or other reasonable and documented
out-of-pocket expenses incurred in connection with investigating or defending
any of the foregoing; provided that the foregoing indemnity will not, as to any
Indemnified Person, apply to losses, claims, damages, liabilities or expenses
(i) to the extent they have resulted from the willful misconduct, bad faith or
gross negligence of such Indemnified Person or any Related Person of such
Indemnified Person (as determined by a court of competent jurisdiction in a
final and non-appealable decision), (ii) to the extent arising from a material
breach of the obligations of such Indemnified Person or any Related Person under
this Commitment Letter or the Term Loan Facility Documentation (as determined by
a court of competent jurisdiction in a final non-appealable decision) or
(iii) arising out of, or in connection with, any Proceeding that does not
involve an act or omission by you or any of your affiliates and that is brought
by an Indemnified Person against any other Indemnified Person other than any
Proceeding against the relevant Indemnified Person in its capacity or in
fulfilling its role as an agent, arranger or similar role under the Term Loan
Facility, and (b) to reimburse the Committed Lenders and each Indemnified Person
from time to time, upon presentation of a summary statement, for all reasonable
and documented

 

8



--------------------------------------------------------------------------------

out- of-pocket expenses (including but not limited to expenses of the Committed
Lenders’ due diligence investigation (and with respect to third party diligence
expenses, to the extent any such expenses have been previously approved by you)
(such approval not to be unreasonably withheld), syndication expenses, travel
expenses and reasonable fees, disbursements and other charges of counsel to the
Committed Lenders identified in the Term Sheet and of a single local counsel to
the Committed Lenders in each relevant jurisdiction (subject to actual
conflicts), except allocated costs of in-house counsel), in each case incurred
by the Committed Lenders in connection with the Term Loan Facility and the
preparation of this Commitment Letter, the Fee Letter and the Term Loan Facility
Documentation (collectively, the “Expenses”); provided that, except as set forth
in the Fee Letter, you shall not be required to reimburse any of the Expenses in
the event the Closing Date does not occur. Notwithstanding any other provision
of this Commitment Letter, (i) no Indemnified Person shall be liable for any
damages arising from the use by others of information or other materials
obtained through electronic, telecommunications or other information
transmission systems (including IntraLinks or SyndTrak Online), except to the
extent such damages have resulted from the willful misconduct, bad faith or
gross negligence of such Indemnified Person or any Related Person of such
Indemnified Person (as determined by a court of competent jurisdiction in a
final and non-appealable decision) and (ii) neither you nor any Indemnified
Person shall be liable for any indirect, special, punitive or consequential
damages in connection with your or its activities related to the Term Loan
Facility or this Commitment Letter; provided that, nothing contained in this
clause (ii) shall limit your indemnity or reimbursement obligations to the
extent such indirect, special, punitive or consequential damages are included in
any third party claim in connection with which such Indemnified Person is
entitled to indemnification hereunder. For purposes hereof, a “Related Person”
of an Indemnified Person (or any Sell-Side Advisor) means, if such Indemnified
Person (or Sell-Side Advisor) is an Administrative Agent, a Lead Arranger or a
Committed Lender or any of its affiliates and controlling persons, or any of its
or their respective officers, directors, employees, agents, members, successors
and assigns, any of such Administrative Agent, Lead Arranger or Committed Lender
and its affiliates and controlling persons, or any of its or their respective
officers, directors, employees, agents, members, successors and assigns.

Your indemnity and reimbursement obligations hereunder will be in addition to
any liability which you may otherwise have and will be binding upon and inure to
the benefit of any of your successors and assigns and the Indemnified Persons.

You acknowledge that the Committed Lenders and their affiliates may be providing
debt financing, equity capital or other services (including financial advisory
services) to other persons in respect of which you may have conflicting
interests regarding the transactions described herein and otherwise. Neither the
Committed Lenders nor any of their affiliates will use confidential information
obtained from or on behalf of you by virtue of the transactions contemplated by
this Commitment Letter or their other relationships with you in connection with
the performance by them of services for other persons, and neither the Committed
Lenders nor any of their affiliates will furnish any such information to other
persons. You also acknowledge that neither the

 

9



--------------------------------------------------------------------------------

Committed Lenders nor any of their affiliates have any obligation to use in
connection with the transactions contemplated by this Commitment Letter, or to
furnish to you, confidential information obtained by them from other persons.

As you know, each Committed Lender is a full service securities firm engaged,
either directly or through its affiliates, in various activities, including
securities trading, commodities trading, investment management, research,
financing and brokerage activities and financial planning and benefits
counseling for both companies and individuals. In the ordinary course of these
activities, the Committed Lenders and their respective affiliates may actively
engage in commodities trading or trade the debt and equity securities (or
related derivative securities) and financial instruments (including bank loans
and other obligations) of you, the Acquired Business and other companies that
may be the subject of the arrangements contemplated by this letter for their own
account and for the accounts of their customers and may at any time hold long
and short positions in such securities. Each Committed Lender and its affiliates
may also co-invest with, make direct investments in, and invest or co-invest
client monies in or with funds or other investment vehicles managed by other
parties, and such funds or other investment vehicles may trade or make
investments in securities of you, the Acquired Business or other companies that
may be the subject of the arrangements contemplated by this Commitment Letter or
engage in commodities trading with any thereof.

The Committed Lenders and their respective affiliates may have economic
interests that conflict with those of the Acquired Business and you. Each
Committed Lender may, at any time, (i) provide services to any other person or
(ii) act in relation to any matter for any other person whose interests may be
adverse to you, the Acquired Business or any member of your group (a “Third
Party”), and may retain for its own benefit any related remuneration or profit,
notwithstanding that a conflict of interest exists or may arise and/or any
Committed Lender is in possession or has come or comes into possession (whether
before, during or after the agreements hereunder) of information provided
hereunder that is confidential to you; provided that such information shall not
(except as expressly permitted by the confidentiality provisions hereof) be
shared with any Third Party. You accept that permanent or ad hoc
arrangements/information barriers may be used between and within divisions of
the Committed Lenders or their affiliates for this purpose and that locating
directors, officers or employees in separate workplaces is not necessary for
such purpose. Information which is held elsewhere within a Committed Lender but
of which none of the individual directors, officers or employees having the
conduct of transactions contemplated by this letter actually has knowledge (or
can properly obtain knowledge without breach of internal procedures), shall not
for any purpose be taken into account in determining such Committed Lender’s
responsibilities to you hereunder. No Committed Lender shall have any duty to
disclose to, or utilize for the benefit of, you, the Acquired Business or the
Sponsor any non-public information acquired in the course of providing services
to any other person, engaging in any transaction (on its own account or
otherwise) or otherwise carrying on its business. You agree that the Committed
Lenders will act under this letter as independent contractors and that nothing
in this Commitment Letter or the Fee Letter or otherwise will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty

 

10



--------------------------------------------------------------------------------

between the Committed Lenders and you and the Acquired Business, your and their
respective stockholders or your and their respective affiliates with respect to
the transactions contemplated by this Commitment Letter and the Fee Letter. You
acknowledge and agree that (i) the transactions contemplated by this Commitment
Letter and the Fee Letter are arm’s-length commercial transactions between the
Committed Lenders, on the one hand, and you and the Acquired Business, on the
other, (ii) in connection therewith and with the process leading to such
transactions each Committed Lender is acting solely as a principal and not as
agents or fiduciaries of you, the Acquired Business, your and their management,
stockholders, creditors or any other person, (iii) the Committed Lenders have
not assumed an advisory or fiduciary responsibility or any other obligation in
favor of you with respect to the transactions contemplated hereby or the process
leading thereto (irrespective of whether the Committed Lenders or any of their
respective affiliates have advised or are currently advising you or the Acquired
Business on other matters) except the obligations expressly set forth in this
Commitment Letter and the Fee Letter and (iv) you have consulted your own legal
and financial advisors to the extent you deemed appropriate. You further
acknowledge and agree that you are responsible for making your own independent
judgment with respect to such transactions and the process leading thereto, and
that any opinions or views expressed by us to you regarding the Transactions,
including but not limited to any opinions or views with respect to the price or
market for you or your subsidiaries’ debt, do not constitute advice or
recommendations to you or any of your subsidiaries. Please note that the
Committed Lenders and their affiliates do not provide tax, accounting or legal
advice. You hereby waive and release any claims that you may have against the
Committed Lenders (in their capacity as such) with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transactions contemplated by this Commitment Letter. It is understood that this
paragraph shall not apply to or modify or otherwise affect any arrangement with
any Sell-Side Advisor or any financial advisor separately retained by you or any
of your affiliates in connection with the Acquisition, in its capacity as such.

This Commitment Letter and the commitments hereunder shall not be assignable by
you without the prior written consent of the Committed Lenders, not to be
unreasonably withheld (and any attempted assignment without such consent shall
be null and void), is intended to be solely for the benefit of the parties
hereto (and the Indemnified Persons), is not intended to confer any benefits
upon, or create any rights in favor of, any person other than the parties hereto
(and the Indemnified Persons) and is not intended to create a fiduciary
relationship among the parties hereto. Any and all obligations of, and services
to be provided by, the Committed Lenders hereunder (including, without
limitation, its commitment) may be performed and any and all rights of the
Committed Lenders hereunder may be exercised by or through any of their
affiliates or branches; provided that with respect to the commitments, any
assignments thereof to an affiliate will not relieve the Committed Lenders from
any of their obligations hereunder unless and until such affiliate shall have
funded the portion of the commitment so assigned. This Commitment Letter may not
be amended or any provision hereof waived or modified except by an instrument in
writing signed by each of the Committed Lenders and you. This Commitment Letter
may be executed in any number

 

11



--------------------------------------------------------------------------------

of counterparts, each of which shall be an original and all of which, when taken
together, shall constitute one agreement. Delivery of an executed counterpart of
a signature page of this Commitment Letter by facsimile transmission or other
electronic transmission (i.e., a “pdf” or “tiff”) shall be effective as delivery
of a manually executed counterpart hereof. This Commitment Letter and the Fee
Letter (i) are the only agreements that have been entered into among the parties
hereto with respect to the Term Loan Facility and (ii) supersede all prior
understandings, whether written or oral, among us with respect to the Term Loan
Facility and set forth the entire understanding of the parties hereto with
respect thereto.

Each of the parties hereto agrees that (i) this Commitment Letter is a binding
and enforceable agreement (subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization and other similar laws relating to or
affecting creditors’ rights generally and general principles of equity (whether
considered in a proceeding in equity or law)) with respect to the subject matter
contained herein, including an agreement to negotiate in good faith the Term
Loan Facility Documentation by the parties hereto in a manner consistent with
this Commitment Letter, it being acknowledged and agreed that the funding of the
Term Loan Facility is subject to conditions precedent and (ii) the Fee Letter is
a binding and enforceable agreement (subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization and other similar laws
relating to or affecting creditors’ rights generally and general principles of
equity (whether considered in a proceeding in equity or law)) of the parties
thereto with respect to the subject matter set forth therein.

THIS COMMITMENT LETTER AND THE RIGHTS AND DUTIES OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF
CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY
APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION, PROVIDED THAT, NOTWITHSTANDING THE FOREGOING TO THE
CONTRARY, IT IS UNDERSTOOD AND AGREED THAT ANY DETERMINATIONS AS TO (I) WHETHER
ANY REPRESENTATIONS AND WARRANTIES RELATING TO THE ACQUIRED BUSINESS, ITS
SUBSIDIARIES AND THEIR RESPECTIVE BUSINESSES MADE BY THE ACQUIRED BUSINESS OR
THE SELLER IN THE ACQUISITION AGREEMENT HAVE BEEN BREACHED, (II) WHETHER YOU CAN
TERMINATE YOUR OBLIGATIONS UNDER THE ACQUISITION AGREEMENT (OR OTHERWISE DECLINE
TO CONSUMMATE THE ACQUISITION) AND (III) WHETHER AN ACQUIRED BUSINESS MATERIAL
ADVERSE EFFECT (AS DEFINED IN ANNEX C-I TO EXHIBIT C) HAS OCCURRED, SHALL, IN
EACH CASE BE GOVERNED BY THE LAWS OF THE STATE OR JURISDICTION THE LAWS OF WHICH
GOVERN THE ACQUISITION AGREEMENT.

 

12



--------------------------------------------------------------------------------

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY
RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER OR THE PERFORMANCE OF
SERVICES HEREUNDER.

Each of the parties hereto hereby irrevocably and unconditionally (a) submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Commitment Letter and the Fee Letter, or the
transactions contemplated hereby, and agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by law, in such Federal court, (b) waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Commitment Letter, the Fee Letter,
or the transactions contemplated hereby, in any such New York State court or in
any such Federal court and (c) waives, to the fullest extent permitted by law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court. Each of the parties hereto agrees to commence any
such action, suit, proceeding or claim either in the United States District
Court for the Southern District of New York or in the Supreme Court of the State
of New York, New York County located in the Borough of Manhattan.

This Commitment Letter is delivered to you on the understanding that none of the
Fee Letter and its terms or substance, or this Commitment Letter and its terms
or substance, shall be disclosed, directly or indirectly, to any other person or
entity (including other lenders, underwriters, placement agents, advisors or any
similar persons) except (a) to the Sponsor and to your and their respective
officers, directors, employees, attorneys, accountants and advisors on a
confidential and need-to-know basis, (b) if the Committed Lenders consent to
such proposed disclosure (such consent not to be unreasonably withheld),
(c) pursuant to the order of any court or administrative agency in any pending
legal or administrative proceeding, or otherwise as required by applicable law
or compulsory legal process or, to the extent requested or required by
governmental and/or regulatory authorities, in each case based on the reasonable
advice of your legal counsel (in which case, you agree, to the extent
practicable and not prohibited by law, to notify us of the proposed disclosure
in advance of such disclosure and if you are unable to notify us in advance of
such disclosure, such notice shall be delivered to us promptly thereafter to the
extent permitted by law) or (d) to the extent necessary in connection with the
exercise of any remedy or enforcement of any right hereunder; provided that
(i) you may disclose this Commitment Letter and the contents hereof to the
Seller, the Acquired Business and their respective officers, directors, equity
holders, employees, attorneys, accountants and advisors, on a confidential and
need-to-know basis, (ii) you may disclose the Commitment Letter and its contents
in any proxy or other public filing relating to the Acquisition and in the
Confidential Information Memorandum in a manner to be mutually agreed upon,
(iii) you may disclose this Commitment Letter, and the contents

 

13



--------------------------------------------------------------------------------

hereof, to potential Lenders and potential equity investors on a confidential
and need-to-know basis and to rating agencies in connection with obtaining
ratings for the Borrower and the Term Loan Facility, (iv) you may disclose the
fees contained in the Fee Letter as part of a generic disclosure of aggregate
sources and uses related to fee amounts to the extent customary or required in
marketing materials, any proxy or other public filing or in the Confidential
Information Memorandum, (v) to the extent portions thereof have been redacted in
a customary manner (including, without limitation, redaction of fee amounts),
you may disclose the Fee Letter and the contents thereof to the Seller, the
Acquired Business and their respective officers, directors, equity holders,
employees, attorneys, accountants and advisors, on a confidential and
need-to-know basis, (vi) you may disclose the Fee Letter and the contents
thereof to any prospective Additional Committing Lender or prospective equity
investor and their respective officers, directors, employees, attorneys,
accountants and advisors on a confidential and need-to-know basis and (vii) you
may disclose this Commitment Letter and the contents hereof to the lenders and
agents under the ABL Facility and their respective officers, directors,
employees, attorneys, accountants and advisors, on a confidential and
need-to-know basis. The obligations under this paragraph with respect to the
Commitment Letter shall terminate automatically after the Term Loan Facility
Documentation shall have been executed and delivered by the parties thereto.

You agree that you will permit us to review and approve (such approval not to be
unreasonably withheld) any reference to us or any of our affiliates in
connection with the Term Loan Facility or the transactions contemplated hereby
contained in any press release or similar written public disclosure prior to
public release.

The Committed Lenders and their affiliates will use all confidential information
provided to them or such affiliates by or on behalf of you hereunder solely for
the purpose of providing the services that are the subject of this Commitment
Letter and shall treat confidentially all such information; provided that
nothing herein shall prevent the Committed Lenders from disclosing any such
information (a) pursuant to the order of any court or administrative agency or
in any pending legal or administrative proceeding, or otherwise as required by
applicable law or compulsory legal process (in which case the Committed Lenders,
to the extent practicable and not prohibited by applicable law, agree (except
with respect to any routine or ordinary course audit or examination conducted by
bank accountants or any governmental bank regulatory authority exercising
examination or regulatory authority) to inform you promptly thereof), (b) upon
the request or demand of any regulatory authority having jurisdiction over the
Committed Lenders or any of their affiliates (in which case the Committed
Lenders, to the extent practicable and not prohibited by law, agree (except with
respect to any routine or ordinary course audit or examination conducted by bank
accountants or any governmental bank regulatory authority exercising examination
or regulatory authority) to inform you promptly thereof and if the Committed
Lenders are unable to notify you in advance of such disclosure, such notice
shall be delivered to you promptly thereafter to the extent permitted by law),
(c) to the extent that such information becomes publicly available other than by
reason of improper disclosure by the Committed Lenders or any of their
affiliates or any related parties thereto in violation of any confidentiality
obligations owing to you, the Seller or

 

14



--------------------------------------------------------------------------------

any of its subsidiaries (including those set forth in this paragraph), (d) to
the extent that such information is received by the Committed Lenders from a
third party that is not to the Committed Lenders’ knowledge subject to
confidentiality obligations owing to you, the Seller or any of its subsidiaries,
(e) to the extent that such information was already in the Committed Lenders’
possession or is independently developed by the Committed Lenders, (f) to the
Committed Lenders’ affiliates and the Committed Lenders’ and such affiliates’
respective partners, trustees, officers, directors, employees, attorneys,
accountants, agents, advisors and other representatives who need to know such
information in connection with the Transactions and are informed of the
confidential nature of such information and who agree to be bound by the terms
of this paragraph (or language substantially similar to this paragraph) or are
subject to customary confidentiality obligations, (g) to potential or
prospective Lenders, participants or assignees and any direct or indirect
contractual counterparties to any swap or derivative transaction relating to the
Borrower and its obligations under the Term Loan Facility (in each case, other
than a Disqualified Institution), in each case who agree to be bound by the
terms of this paragraph (or language substantially similar to this paragraph),
(h) subject to your prior approval of the information to be disclosed (such
approval not to be unreasonably withheld, conditioned or delayed), to rating
agencies in connection with obtaining ratings for the Borrower and the Term Loan
Facility, (i) for purposes of establishing a “due diligence defense”, (j) to the
extent necessary in connection with the exercise of any remedy or enforcement of
any rights hereunder, (k) to any other party hereto or (l) to the extent you
consent to such proposed disclosure. The Committed Lenders’ obligations under
this paragraph shall automatically terminate and be superseded by the
confidentiality provisions in the definitive documentation relating to the Term
Loan Facility upon the initial funding thereunder, if and to the extent the
Committed Lenders are party thereto, and shall in any event terminate upon the
second anniversary of the date hereof.

The syndication, reimbursement and compensation provisions (if applicable in
accordance with the terms hereof and the Fee Letter), indemnification, waiver of
special damages, confidentiality (except to the extent set forth herein),
jurisdiction, governing law, venue, absence of fiduciary relationship and waiver
of jury trial provisions contained herein and in the Fee Letter shall remain in
full force and effect regardless of whether Term Loan Facility Documentation
shall be executed and delivered and notwithstanding the termination of this
Commitment Letter or the Committed Lenders’ commitments hereunder; provided that
your obligations under this Commitment Letter, other than those relating to the
confidentiality of the Fee Letter and the syndication of the Term Loan Facility
(including with respect to correcting or supplementing any Information or
Projections hereunder until the earlier to occur of (i) a Successful Syndication
and (ii) 60 days after the Closing Date), shall automatically terminate and be
superseded by the Term Loan Facility Documentation upon the initial funding
thereunder and the payment of all amounts owing at such time hereunder and under
the Fee Letter, and you shall be automatically released from all liability in
connection therewith at such time.

We hereby notify you that pursuant to the requirements of the U.S. PATRIOT
Improvement and Reauthorization Act, Title III of Pub. L.107-56 (signed into law

 

15



--------------------------------------------------------------------------------

October 26, 2001, as amended from time to time, the “PATRIOT Act”), each of the
Committed Lenders and each other Lender is required to obtain, verify and record
information that identifies the Borrower and each Guarantor, which information
includes the name, address, tax identification number and other information
regarding the Borrower and each Guarantor that will allow any of the Committed
Lenders or such Lender to identify such Borrower and such Guarantor in
accordance with the PATRIOT Act. This notice is given in accordance with the
requirements of the PATRIOT Act and is effective as to the Committed Lenders and
each Lender.

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of this Commitment Letter and of the Fee Letter by
returning to Credit Suisse, on behalf of the Committed Lenders, executed
counterparts hereof and of the Fee Letter not later than 9:00 p.m., New York
City time, on May 4, 2012. The Committed Lenders’ commitments hereunder and
agreements contained herein will expire at such time in the event that Credit
Suisse has not received such executed counterparts in accordance with the
immediately preceding sentence. This Commitment Letter and the commitments and
undertakings of each of the Committed Lenders hereunder shall automatically
terminate upon the first to occur of (i) the termination of the definitive
documentation for the Acquisition, including the Acquisition Agreement,
(ii) November 7, 2012, unless each of the Committed Lenders shall, in their
discretion, agree to an extension and (iii) the consummation of the Transaction
with or without the funding of the Term Loan Facility. You shall have the right
to terminate this Commitment Letter and the commitments of the Committed-Lenders
hereunder with respect to the Term Loan Facility (or a portion thereof pro rata
among the Committed Lenders) at any time upon written notice to the Committed
Lenders from you, subject to your surviving obligations as set forth in the
third to last paragraph of this Commitment Letter and in the Fee Letter.

[Remainder of this page intentionally left blank]

 

16



--------------------------------------------------------------------------------

The Committed Lender is pleased to have been given the opportunity to assist you
in connection with the financing for the Acquisition.

 

  Very truly yours,       [signature pages follow]    

[Signature Page to Verde Commitment Letter]



--------------------------------------------------------------------------------

CREDIT SUISSE SECURITIES (USA) LLC By:  

 

  Name:   Title: CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH By:  

 

  Name:   Title: By:  

 

  Name:   Title:

[Signature Page to Verde Commitment Letter]



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC By:  

 

  Name:   Title: By:  

 

  Name:   Title: UBS SECURITIES LLC By:  

 

  Name:   Title: By:  

 

  Name:   Title:

[Signature Page to Verde Commitment Letter]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA By:  

 

  Name:   Title:

[Signature Page to Verde Commitment Letter]



--------------------------------------------------------------------------------

Accepted and agreed to as of

the date first above written:

 

NCI BUILDING SYSTEMS, INC. By:  

 

  Name:   Title:

[Signature Page to Verde Commitment Letter]



--------------------------------------------------------------------------------

CONFIDENTIAL   EXHIBIT A

Project Verde

Transaction Description

Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the Commitment Letter to which this Exhibit A is attached (the
“Commitment Letter”) or in the other Exhibits to the Commitment Letter.

NCI Building Systems, Inc., a Delaware corporation (the “Company” or “you”),
intends to acquire (the “Acquisition”), directly or indirectly, all of the
equity interests of Metl-Span LLC (the “Acquired Business”).

In connection with the foregoing, it is intended that:

 

a) Pursuant to the Equity Purchase Agreement (together with the Acquired
Business’s disclosure schedules delivered in connection therewith, collectively,
the “Acquisition Agreement”) among NCI Group, Inc., VSMA, Inc. (the “Seller”),
the Acquired Business and BlueScope Steel North America Corporation, the Company
will, directly or indirectly, acquire (the “Acquisition”) the Acquired Business.
Pursuant to the Acquisition, the Seller shall have the right to receive the
amount required to consummate the Acquisition (the “Acquisition Consideration”)
in accordance with the terms of the Acquisition Agreement.

 

b) The Borrower will obtain up to $250.0 million under the Term Loan Facility on
the closing date of the Acquisition, which amount shall be used, together with
borrowings under the Company’s Loan and Security Agreement, dated as of
October 20, 2009, among the Company, certain of its subsidiaries, the lenders
party thereto and Wells Fargo Foothill, LLC, as administrative agent and
co-collateral agent and Bank of America, N.A. and General Electric Capital
Corporation, each as co-collateral agent (the “ABL Facility”) and/or cash on
hand, inter alia to consummate the Acquisition, to redeem or repay certain
existing indebtedness of the Company and its subsidiaries, including the
Existing Term Loan Facility and the Repaid Indebtedness (each as defined below)
(the “Refinancing”) and to pay fees, premiums and expenses incurred in
connection with the Transactions (such fees, premiums and expenses, the
“Transaction Costs”, and together with the Acquisition Consideration (as defined
above) and the Refinancing, the “Acquisition Costs”).

 

c) All indebtedness for borrowed money under the Company’s existing Amended and
Restated Credit Agreement, dated as of October 20, 2009, among the Company, the
lenders party thereto, and Wachovia Bank, National Association (the “Existing
Term Loan Facility”) that is outstanding on the Closing Date will be repaid.



--------------------------------------------------------------------------------

d) All third party indebtedness for borrowed money of the Acquired Business and
its subsidiaries (other than indebtedness incurred or issued pursuant to the
Transactions) that is outstanding on the Closing Date will be repaid, redeemed,
defeased or otherwise discharged (or irrevocable notice for the redemption
thereof will be given) (collectively, the “Repaid Indebtedness”), except for any
existing third party indebtedness for borrowed money of the Acquired Business
and its subsidiaries (“Existing Indebtedness”) that the Company has requested to
be permitted to remain outstanding with the approval of the Lead Arrangers (not
to be unreasonably withheld) and any capital leases existing on the date of the
Commitment Letter or permitted to be incurred under the Acquisition Agreement,
which shall remain outstanding after the Closing Date.

 

e) The Borrower will obtain an amendment to the Intercreditor Agreement (as
defined in Exhibit B), in substantially the form of Exhibit D to the Commitment
Letter (the “Intercreditor Agreement Amendment”), in order to permit the Term
Loans incurred on the Closing Date to constitute “Term Loan Obligations”
thereunder.

The transactions described above and the payment of related fees, premiums and
expenses are collectively referred to herein as the “Transactions”.

 

A-2



--------------------------------------------------------------------------------

CONFIDENTIAL   EXHIBIT B

Project Verde

$250.0 million Term Loan Facility

Summary of Principal Terms and Conditions

All capitalized terms used but not defined herein shall have the meanings given
to them in

the Commitment Letter to which this term sheet is attached, including the other
Exhibits

thereto.

 

Borrower:    The Company (the “Borrower”). Transaction:    As set forth in
Exhibit A to the Commitment Letter. Agents:    Credit Suisse AG (acting through
such of its affiliates or branches as it deems appropriate) will act as sole and
exclusive administrative agent and collateral agent (in such capacity, the
“Administrative Agent”) in respect of the Term Loan Facility, Royal Bank of
Canada and UBS Loan Finance LLC will act as syndication agent(s) for the Term
Loan Facility and a bank or banks to be agreed will act as documentation
agent(s) for the Term Loan Facility (collectively, the “Agents”), in each case
for a syndicate of financial institutions to be reasonably acceptable to the
Lead Arranger and the Borrower (together with the Committed Lenders, the
“Lenders”), and will perform the duties customarily associated with such roles.
Lead Arrangers:    Credit Suisse Securities (USA) LLC, RBC Capital Markets and
UBS Securities LLC (in such capacity, each a “Lead Arranger” and, collectively,
the “Lead Arrangers”). Term Loan Facility:    A senior secured term loan
facility in an aggregate principal amount of $250.0 million (the “Term Loan
Facility”; the loans thereunder, the “Term Loans”). Incremental Facilities:   
The Term Loan Facility will permit the Borrower to add additional term loans
under the Term Loan Facility or one or more incremental term loan facilities to
be included in the Term Loan Facility (each, an “Incremental Term Facility”)
and/or one or more revolving credit facility commitments or letter of credit
facility commitments to be included in the Term Loan



--------------------------------------------------------------------------------

  Facility (each, an “Incremental Revolving Facility”; together with any
Incremental Term Facility, the “Incremental Facilities”) in an aggregate
principal amount for all such increases and incremental facilities not to exceed
(a) $75.0 million plus (b) an additional amount if, after giving effect to the
incurrence of such additional amount, the Total Secured Leverage Ratio (as
defined below) is equal to or less than 3.50:1.00 (and assuming all such
additional amounts were secured, whether or not so secured); provided that
(i) no existing Lender will be required to participate in any such Incremental
Facility, (ii) no payment or bankruptcy event of default exists, or would exist
after, giving effect thereto, (iii) the final maturity date and the weighted
average maturity of any such Incremental Term Facility shall not be earlier
than, or shorter than, as the case may be, the maturity date or the weighted
average life, as applicable, of the Term Loan Facility (subject to exceptions
for customary bridge financings), (iv) the interest rates applicable to any
Incremental Facilities, and the amortization schedule applicable to any
Incremental Term Facility shall be determined by the Borrower and the lenders
thereunder, provided that with respect to any Incremental Term Facility made on
or prior to the date that is 24 months after the Closing Date, if the applicable
interest rate relating to the Incremental Term Facility exceeds the applicable
interest rate relating to the existing Term Loan Facility by more than 50 basis
points, the applicable interest rate relating to the existing Term Loan Facility
shall be adjusted to be equal to the applicable interest rate relating to the
Incremental Term Facility minus 50 basis points; provided further that in
determining such applicable interest rates, (x) original issue discount (“OID”)
or upfront fees (but exclusive of any arrangement, structuring or other fees
payable in connection therewith that are not shared with all Lenders providing
such Incremental Term Facility or the existing Term Loan Facility, as
applicable) (which upfront fees shall be deemed to constitute a like amount of
OID) paid by the Borrower to the Lenders under the Incremental Term Facility and
the existing Term Loan Facility in the initial primary syndication thereof shall
be included and equated to interest rate (with OID being equated to

 

B-2



--------------------------------------------------------------------------------

  interest based on an assumed four-year life to maturity) and (y) any
amendments to the applicable margin on the existing Term Loan Facility that
became effective subsequent to the Closing Date but prior to the time of such
Incremental Term Facility shall also be included in such calculations; provided
further that if Adjusted LIBOR (as defined below) or ABR (as defined below) in
respect of such Incremental Term Facility includes an interest rate floor
greater than the interest rate floor applicable to the existing Term Loan
Facility, such increased amount shall be equated to interest margin for purposes
of determining whether an increase to the applicable interest margin under the
existing Term Loan Facility shall be required, to the extent an increase in the
interest rate floor in the existing Term Loan Facility would cause an increase
in the interest rate then in effect thereunder, and in such case the interest
rate floor (but not the interest rate margin) applicable to the existing Term
Loan Facility shall be increased by such increased amount, and (v) any
Incremental Facility shall be on terms and pursuant to documentation reasonably
satisfactory to the Borrower, provided that, to the extent such terms and
documentation are not consistent with the Term Loan Facility (except to the
extent permitted by clause (iii) or (iv) above), they shall be reasonably
satisfactory to the Administrative Agent and the Borrower.   As used herein, the
“Total Secured Leverage Ratio” means the ratio of total secured net debt for
borrowed money including capital leases and purchase money obligations
(calculated net of unrestricted cash and cash equivalents, other than proceeds
of Incremental Term Facilities that are not intended to be used for working
capital, if applicable, borrowed at the time of determination) to trailing
four-quarter EBITDA (to be defined on a basis consistent with the standard set
forth under “Documentation” below).   The Term Loan Facility will permit the
Borrower to utilize availability under the Incremental Facilities amount to
issue first or junior lien secured notes or loans (subject (i) in the case of
first lien secured notes or loans

 

B-3



--------------------------------------------------------------------------------

  to the Intercreditor Agreement, dated as of October 20, 2009, by and among the
Company, certain of the Company’s subsidiaries, Wells Fargo Foothill, LLC, as
the Working Capital Agent and the Working Capital Administrative Agent, Wachovia
Bank, National Association, as the Term Loan Agent and the Term Loan
Administrative Agent, and Wells Fargo Bank, National Association, as the
Controlling Agent, which shall be amended to permit any debt incurred under the
ABL Facility in compliance with the debt and lien covenants contained in the
Term Loan Facility Documentation to constitute “Working Capital Obligations”
thereunder (as so amended, the “Intercreditor Agreement”) and (ii) in the case
of junior lien secured notes or loans to intercreditor terms to be set forth in
an exhibit to the definitive documentation for the Term Loan Facility which will
be consistent with and substantially in the form of the Intercreditor Agreement
attached as Exhibit L to the Precedent Term Loan Facility (as defined below) or
on other terms to be agreed (the “Intercreditor Terms”)) or unsecured notes or
loans, with the amount of such secured or unsecured notes or loans reducing the
aggregate principal amount available for the Incremental Facilities; provided
that such secured or unsecured notes or loans (i) do not mature on or prior to
the maturity date of, or have a shorter weighted average life than, loans under
the Term Loan Facility (subject to exceptions for customary bridge financings),
(ii) do not provide for mandatory prepayments of any such junior priority or
unsecured notes or loans (subject to customary exceptions) except to the extent
that prepayments are made, to the extent required under the Term Loan Facility
Documentation, first pro rata to the Term Loan Facility and any first lien
secured notes or loans to the extent required by the terms of the documentation
governing such first lien secured notes or loans, (iii) shall not be secured by
any lien on any asset of the Borrower or any Guarantor that does not also secure
the Term Loan Facility, or be guaranteed by any person other than the
Guarantors, and (iv) in the case of any such secured notes or loans, shall be
subject to an intercreditor agreement consistent with the Intercreditor Terms
above or on other terms to be agreed.

 

B-4



--------------------------------------------------------------------------------

Purpose:    The proceeds of borrowings under the Term Loan Facility will be used
by the Borrower on the Closing Date solely to finance Acquisition Costs.
Availability:    The Term Loan Facility will be available in a single drawing on
the Closing Date. Amounts borrowed under the Term Loan Facility that are repaid
or prepaid may not be reborrowed. Interest Rates and Fees:    As set forth in
Annex I hereto. Default Rate:    With respect to overdue principal, the
applicable interest rate plus 2.00% per annum, and with respect to any other
overdue amount, including overdue interest, the interest rate applicable to ABR
loans (as defined in Annex I) plus 2.00% per annum. Final Maturity and
Amortization:    The Term Loan Facility will mature on the date that is seven
years after the Closing Date and will amortize in equal quarterly installments
in aggregate annual amounts equal to 1.00% of the original principal amount of
the Term Loan Facility with the balance payable on the seventh anniversary of
the Closing Date; provided that the Term Loan Facility Documentation shall
provide the right of individual Lenders to agree to extend the maturity of their
Term Loans upon the request of the Borrower and without the consent of any other
Lender (as further described under the heading “Voting” below). Guarantees:   
All obligations of (i) the Borrower under the Term Loan Facility (the “Borrower
Obligations”) and (ii) the Borrower or any Guarantor (as defined below) under
interest rate protection, commodity trading or hedging, currency exchange or
other non-speculative hedging or swap arrangements or cash management
arrangements designated by the Borrower, including any entered into with any
Lender or any affiliate of a Lender (the “Hedging/Cash Management Arrangements”)
will be unconditionally guaranteed jointly and severally on a senior secured
basis by each existing and subsequently acquired or organized direct or indirect
wholly-owned U.S. restricted subsidiary of the Borrower (other than any

 

B-5



--------------------------------------------------------------------------------

  such subsidiary (u) that is a subsidiary of a foreign subsidiary of the
Borrower, (v) that is an unrestricted subsidiary, (w) that is individually, and
together with any other subsidiaries deemed immaterial subsidiaries pursuant to
the foregoing, below materiality thresholds to be mutually agreed, (x) that is
not permitted by law, regulation or contract to provide such guarantee, or would
require governmental (including regulatory) consent, approval, license or
authorization to provide such guarantee, unless such consent, approval, license
or authorization has been received, or for which the provision of such guarantee
would result in a material adverse tax consequence to the Borrower or one of its
subsidiaries (as reasonably determined by the Borrower), (y) certain special
purpose entities or (z) that is formed solely for the purpose of becoming a
parent entity of the Borrower, or merging with the Borrower in connection with
another wholly owned U.S. subsidiary becoming a parent entity of the Borrower,
or otherwise creating or forming a parent entity of the Borrower); it being
understood that a foreign subsidiary holding company, substantially all of whose
assets consist of capital stock and/or indebtedness of one or more foreign
subsidiaries, intellectual property relating to such foreign subsidiaries and
any other assets incidental thereto, will be deemed a foreign subsidiary for
purposes of this provision (such guarantors, the “Guarantors”); provided that
any domestic subsidiary providing a guarantee in respect of the ABL Facility
shall be a Guarantor under the Term Loan Facility. In addition, certain
subsidiaries may be excluded from the guarantee requirements under the Term Loan
Facility Documentation in circumstances where the Borrower and the
Administrative Agent reasonably agree that the cost of providing such a
guarantee is excessive in relation to the value afforded thereby.   Subject to
the restricted payment covenant and the definition of Investment in the Term
Loan Facility Documentation, the Borrower may designate any subsidiary as an
“unrestricted subsidiary” and subsequently redesignate any such unrestricted
subsidiary as a restricted subsidiary so long as,

 

B-6



--------------------------------------------------------------------------------

   immediately after giving effect to such designation, (x) the Consolidated
Coverage Ratio (to be defined on a basis consistent with the standard set forth
under “Documentation” below) would be equal to or greater than 2.00:1.00 or (y)
the Consolidated Coverage Ratio would be equal to or greater than it was
immediately prior to giving effect to such designation. Unrestricted
subsidiaries will not be subject to the representations and warranties,
covenants, events of default or other provisions of the Term Loan Facility
Documentation, and the results of operations and indebtedness of unrestricted
subsidiaries will not be taken into account for purposes of calculating any
financial metric contained in the Term Loan Facility Documentation except to the
extent of distributions received therefrom. Security:    Subject to the
limitations set forth below in this section, and, on the Closing Date, to the
Funding Conditions Provision, the Borrower Obligations, the Guarantees and any
Hedging/Cash Management Arrangements will be secured by (i) a security interest
in substantially all the present and after-acquired tangible and intangible
assets of the Borrower and each Guarantor (collectively, but excluding the
Working Capital Priority Collateral (as defined in the Intercreditor Agreement)
and Excluded Assets (as defined below), the “Term Loan Priority Collateral” and
together with the Working Capital Priority Collateral, the “Collateral”), which
security interest in the Term Loan Priority Collateral will be first in priority
(as between the Term Loan Facility and the ABL Facility) and shall include
(except as to Excluded Assets) but not be limited to (a) a perfected pledge of
all the capital stock of each direct material wholly-owned restricted subsidiary
held by the Borrower or any Guarantor (which pledge, in the case of any foreign
subsidiary of a U.S. entity shall be limited to 65% of each series of capital
stock of such foreign subsidiary and it being understood that a foreign
subsidiary holding company, substantially all of whose assets consist of capital
stock and/or indebtedness of one or more foreign subsidiaries, intellectual
property relating to such foreign subsidiaries and any other assets incidental
thereto, will be deemed a foreign subsidiary for purposes of this

 

B-7



--------------------------------------------------------------------------------

  provision) and (b) perfected security interests in, and mortgages on,
equipment, general intangibles, investment property, intellectual property,
material fee-owned real property, intercompany notes and proceeds of the
foregoing and (ii) a security interest in the Working Capital Priority
Collateral, which security interest in the Working Capital Priority Collateral
will be second in priority (as between the Term Loan Facility and the ABL
Facility).   The priority of security interests and relative rights of the
Lenders under the Term Loan Facility and the lenders under the ABL Facility
shall be subject to the Intercreditor Agreement. The Administrative Agent shall
execute a joinder to the Intercreditor Agreement in substantially the form of
Exhibit B thereto.   Notwithstanding anything to the contrary, the Collateral
shall exclude the following: (i) any fee owned real property with a value of
less than an amount to be agreed (with all required mortgages being permitted to
be delivered post-closing; provided that the Borrower uses commercially
reasonable efforts to provide the required mortgages on the Closing Date),
(ii) leasehold interests (including requirements to deliver landlord lien
waivers, estoppels and collateral access letters), motor vehicles and assets
subject to certificates of title, aircraft, non-U.S. intellectual property,
letter of credit rights with a value of less than an amount to be agreed and
commercial tort claims with a value of less than an amount to be agreed,
(iii) assets specifically requiring perfection through control agreements (i.e.,
cash, deposit accounts or other bank or securities accounts, etc.) other than,
to the extent required under the ABL Facility, Cash Management Accounts and
Concentration Accounts (in each case as defined in the ABL Facility),
(iv) margin stock and, those assets over which the granting of security
interests in such assets would be prohibited by contract, applicable law or
regulation or the organizational documents of any non-wholly owned subsidiary
(including permitted liens, leases and licenses) (in each case, after giving
effect to the applicable anti-assignment provisions of the Uniform Commercial
Code,

 

B-8



--------------------------------------------------------------------------------

 

other than proceeds and receivables thereof, the assignment of which is
expressly deemed effective under the Uniform Commercial Code notwithstanding
such prohibitions), or to the extent that such security interests would result
in adverse tax consequences as determined by the Borrower, (v) the Acquisition
Agreement and any rights therein or arising thereunder (it being understood that
this clause (v) shall not apply to any proceeds of the Acquisition Agreement),
(vi) equity interests of unrestricted subsidiaries, (vii) those assets as to
which the Administrative Agent and the Borrower reasonably determine that the
costs of obtaining such security interests in such assets or perfection thereof
are excessive in relation to the benefit to the Lenders of the security to be
afforded thereby, and (viii) other exceptions to be mutually agreed upon or that
are usual and customary for facilities of this type consistent with the standard
set forth under “Documentation” below. The foregoing described in clauses
(i) through (viii) are, collectively, the “Excluded Assets”.

 

Notwithstanding anything herein to the contrary, any property of the Borrower or
any Guarantor that is pledged to secure obligations under the ABL Facility shall
be pledged to secure the Borrower Obligations, the Guarantees and the
Hedging/Cash Management Arrangements.

  All the above-described pledges, security interests and mortgages shall be
created and perfected on terms, and pursuant to documentation, consistent with
and substantially similar to (a) that certain Guarantee and Collateral
Agreement, dated as of May 25, 2011, among CDRT Acquisition Corporation,
Emergency Medical Services Corporation, the guarantors party thereto and
Deutsche Bank AG New York Branch and (b) Exhibit C to the Precedent Term Loan
Facility, and none of the Collateral shall be subject to any other pledges,
security interests or mortgages, subject to customary exceptions for financings
of this kind consistent with the standard set forth under “Documentation” below.

 

B-9



--------------------------------------------------------------------------------

   For the avoidance of doubt, no actions in any non-U.S. jurisdiction or
required by the laws of any non-U.S. jurisdiction shall be required in order to
create any security interests in assets located or titled outside of the U.S. or
to perfect any security interests therein (it being understood that there shall
be no security agreements or pledge agreements governed under the laws of any
non-U.S. jurisdiction). Mandatory Prepayments:   

The Term Loans shall be prepaid with (a) commencing with the first full fiscal
year of the Borrower to occur after the Closing Date, 50% of Excess Cash Flow
(to be defined consistent with “Documentation” below), with a reduction to zero
based upon achievement of a ratio of total net debt to EBITDA (the “Leverage
Ratio”) (to be defined consistent with “Documentation” below; provided that
there shall be no cap on the netting of cash and cash equivalents); provided
that any voluntary prepayments of loans (including loans under the ABL Facility
and any Incremental Revolving Facility to the extent any commitments with
respect thereto are permanently reduced) shall be credited against excess cash
flow prepayment obligations on a dollar-for-dollar basis (other than to the
extent such prepayments are funded with the proceeds of long-term indebtedness);
(b) 100% of the net cash proceeds received from the incurrence of indebtedness
by the Borrower or any of its restricted subsidiaries (other than the incurrence
of indebtedness permitted under the Term Loan Facility); and (c) 100% of the net
cash proceeds of all non-ordinary course asset sales or other dispositions of
property by the Borrower and its restricted subsidiaries (including insurance
and condemnation proceeds) in excess of an amount to be agreed and subject to
the right of the Borrower to reinvest such proceeds if such proceeds are
reinvested (or committed to be reinvested) within 12 months and, if so committed
to reinvestment, reinvested within 6 months thereafter, and other exceptions to
be agreed upon consistent with the standard set forth under “Documentation”
above.

Notwithstanding the foregoing, mandatory prepayments made pursuant to clauses
(a), (b) and (c) above shall be limited to the extent that the Borrower
determines that such prepayments would result in material adverse tax
consequences related to the repatriation of funds in connection therewith by
foreign subsidiaries.

 

B-10



--------------------------------------------------------------------------------

   Within the Term Loan Facility, mandatory prepayments shall be applied first,
to accrued interest and fees due on the amount of the prepayment under the Term
Loan Facility and second, to the remaining amortization payments under the Term
Loan Facility as directed by the Borrower (and in case of no direction, applied
in direct order of maturity).    Any Lender may elect not to accept any
mandatory prepayment made pursuant to clause (a) or (c) (each a “Declining
Lender”). Any prepayment amount declined by a Declining Lender may be retained
by the Borrower and will increase the basket for repayment of specified junior
debt in the restricted payments covenant. Voluntary Prepayments:    Voluntary
prepayments of borrowings under the Term Loan Facility will be permitted at any
time, in minimum principal amounts to be agreed upon, without premium or
penalty, subject to reimbursement of the Lenders’ redeployment costs actually
incurred in the case of a prepayment of Adjusted LIBOR borrowings other than on
the last day of the relevant interest period. All voluntary prepayments of the
Term Loan Facility will be applied to the remaining amortization payments under
the Term Loan Facility as directed by the Borrower. Documentation:    The
definitive documentation for the Term Loan Facility (the “Term Loan Facility
Documentation”), the definitive terms of which will be negotiated in good faith,
will be “covenant-lite” and will contain incurrence-based covenants consistent
with this Term Sheet and, subject to the foregoing, will otherwise be consistent
with and substantially similar to, that certain Credit Agreement, dated as of
May 25, 2011 (the “Precedent Term Loan Facility”), among CDRT Merger Sub, Inc.,
as borrower, the lenders from time to time party thereto, and Deutsche Bank AG
New York Branch, as administrative agent and collateral agent, and will take
into account and be modified fully as appropriate to reflect the terms set forth
in the Commitment Letter and, if applicable, the flex provisions of the Fee
Letter, taking into account

 

B-11



--------------------------------------------------------------------------------

   differences related to the Borrower and its business (including as to
operational and strategic requirements of the Company, the Acquired Business and
their respective subsidiaries in light of their size, industries, businesses,
business practices and business plans) (it being understood that basket sizes
will be set taking into account the relative EBITDA and consolidated total
assets of the Borrower) and operational and administrative changes reasonably
requested by the Administrative Agent, and in any event will contain only those
conditions to borrowing, representations and warranties, covenants and events of
default expressly set forth in this Term Sheet. Notwithstanding the foregoing,
the only conditions to the availability of the Term Loan Facility on the Closing
Date shall be the conditions set forth in the Funding Conditions Provision and
in Exhibit C to the Commitment Letter. Representations and Warranties:   

Limited to the following: organizational status, authority and enforceability of
the Term Loan Facility Documentation, no violation of, or conflict with, law,
charter documents or agreements, litigation, margin regulations, governmental
approvals, U.S. Investment Company Act, PATRIOT Act, laws applicable to
sanctioned persons, accuracy of disclosure, financial statements and no material
adverse change (as defined in the Acquisition Agreement) on the Closing Date, no
default (after the Closing Date), no default under contractual obligations, no
undisclosed liabilities, taxes, ERISA, labor matters, subsidiaries, intellectual
property, insurance, creation and perfection of security interests, compliance
with laws, environmental matters, properties, use of proceeds and consolidated
closing date solvency, subject, in the case of each of the foregoing
representations and warranties, to qualifications and limitations for
materiality consistent with the standard set forth under “Documentation” above.

 

The representations and warranties will be required to be made in connection
with each extension of credit (including the extensions of credit on the Closing
Date), except that the failure of any representation or warranty (other than the
Specified Representations and the

 

B-12



--------------------------------------------------------------------------------

   Acquired Business Representations) to be true and correct on the Closing Date
will not constitute the failure of a condition precedent to funding or a default
under the Term Loan Facility. Conditions Precedent to Initial Extensions of
Credit:    The initial extensions of credit under the Term Loan Facility will be
subject solely to (a) the applicable conditions set forth in the Funding
Conditions Provision and in Exhibit C to the Commitment Letter and (b) the
condition that the Specified Representations and Acquired Business
Representations shall be true and correct in all material respects on and as of
the Closing Date (although any Specified Representation or Acquired Business
Representation which expressly relates to a given date or period shall be
required only to be true and correct in all material respects as of the
respective date or for the respective period, as the case may be). Affirmative
Covenants:    Limited to the following: delivery of annual and quarterly
financial statements and other information (accompanied, in the case of annual
financial statements, by an audit opinion from nationally recognized auditors
that is not subject to qualification as to “going concern” or the scope of such
audit other than solely with respect to, or resulting solely from (i) an
upcoming maturity date under the Term Loan Facility occurring within one year
from the time such opinion is delivered or (ii) any potential inability to
satisfy any financial maintenance covenant on a future date or in a future
period), delivery of notices of defaults and certain material events (including
ERISA events), inspection rights (including books and records), maintenance of
existence and rights and privileges, maintenance of insurance, payment of taxes
and obligations, compliance with laws (including environmental laws),
maintenance of books and records, maintenance of properties, including real
property, changes in fiscal year (which shall provide that the Company will be
able to change its fiscal year once during the term of the Term Loan Facility),
use of proceeds, commercially reasonable efforts to maintain ratings, additional
guarantors and collateral and further assurances on collateral matters, subject,
in the case of each of the foregoing covenants, to exceptions and qualifications
consistent with the standard set forth under “Documentation” above.

 

B-13



--------------------------------------------------------------------------------

Negative Covenants:   

Limited to the following incurrence-based high yield covenants: limitations on
the incurrence of debt, liens, fundamental changes, restrictions on subsidiary
distributions, transactions with affiliates (with exceptions to include among
other things transactions approved by a majority of disinterested directors),
further negative pledge, asset sales (which shall be permitted subject to (i) a
customary minimum cash consideration requirement to be agreed, (ii) a fair
market value requirement, and (iii) a requirement that the proceeds of asset
sales be applied in accordance with “Mandatory Prepayments”), restricted
payments (limited to dividends, investments and repayment of specified junior
debt), amendments of documents related to specified junior debt and line of
business, in the case of each of the foregoing covenants subject to exceptions,
qualifications and, as appropriate, baskets to be agreed upon consistent with
the standard set forth under “Documentation” above.

 

The ability to incur “ratio debt” will be consistent with the Precedent Term
Loan Facility, provided that the aggregate amount of Indebtedness permitted to
be incurred by non-guarantor subsidiaries shall be subject to a cap to be
agreed.

Financial Covenant:    None. Events of Default:    Limited to the following:
nonpayment of principal, interest or other amounts; violation of covenants;
incorrectness of representations and warranties in any material respect; cross
default (other than in the case of any financial maintenance covenant) and cross
acceleration to material indebtedness; bankruptcy and insolvency of the Borrower
or its significant subsidiaries; material monetary judgments; ERISA events;
actual or asserted invalidity of material guarantees or security documents; and
change of control, in the case of each of the foregoing defaults subject to
threshold, notice and grace period provisions consistent with the standard set
forth under “Documentation” above.

 

B-14



--------------------------------------------------------------------------------

Voting:    Amendments and waivers of the Term Loan Facility Documentation will
require the approval of Lenders holding more than 50% of the aggregate amount of
the loans and commitments under the Term Loan Facility (the “Required Lenders”),
except that (i) the consent of each Lender directly and adversely affected
thereby shall be required with respect to: (A) increases in the commitment of
such Lender, (B) reductions of principal (including scheduled amortization),
interest or fees, (C) extensions or postponement of final maturity or any
scheduled amortization, and (D) releases of all or substantially all the value
of the Guarantees or releases of liens on all or substantially all of the
Collateral, (ii) the consent of 100% of the Lenders will be required with
respect to (A) modifications to any of the voting percentages and (B)
modifications to certain provisions requiring the pro rata treatment of Lenders
and (iii) customary protections for the Administrative Agent will be provided.
   The Term Loan Facility shall contain provisions permitting the Borrower to
replace or, if no payment or bankruptcy event of default has occurred and is
continuing, prepay the Loans and terminate the commitments of non-consenting
Lenders in connection with amendments and waivers requiring the consent of all
Lenders or of all Lenders directly affected thereby so long as Lenders holding
more than 50% of the aggregate amount of the loans and commitments under the
Term Loan Facility shall have consented thereto.    Notwithstanding anything to
the contrary set forth herein, the Term Loan Facility shall provide that the
Borrower may at any time and from time to time request that all or a portion of
any Term Loans be:    (a) converted to extend the scheduled maturity date(s) of
any payment of principal with respect to all or a portion of any principal
amount of such Term Loans (any such Term Loans which have been so converted,
“Extended Loans”) and upon such request of the Borrower any individual Lender
shall have the right to agree to extend the maturity date of its outstanding
Term Loans without

 

B-15



--------------------------------------------------------------------------------

   the consent of any other Lender; provided that all such requests shall be
made pro rata to all Lenders. The terms of Extended Loans shall be substantially
similar to the existing loans except for interest rates, fees, amortization,
final maturity date, provisions requiring optional and mandatory prepayments to
be directed first to the non-extended loans prior to being applied to Extended
Loans and certain other customary provisions to be agreed; or    (b) exchanged
for unsecured notes or secured notes ranking pari passu with or junior to the
Term Loan Facility (“Term Loan Facility Exchange Indebtedness”); provided that
such Term Loan Facility Exchange Indebtedness (i) has a weighted average
maturity outside the final stated maturity of the Term Loan Facility, (ii) shall
be issued in exchange for loans under the Term Loan Facility pursuant to an
offer made on a pro rata basis to all Lenders holding Term Loans, and any Term
Loans that are so exchanged shall be immediately cancelled, (iii) is in an
aggregate principal amount equal to the aggregate principal amount of the Term
Loans exchanged therefor and (iv) has covenants not materially more restrictive
taken as a whole (as determined by the Borrower in good faith) than the Term
Loan Facility. Cost and Yield Protection:    Usual for facilities and
transactions of this type and consistent with “Documentation” above, and to
include increased cost protection as a result of the Dodd-Frank Act, Basel III
or any successor or similar authority. Assignments and Participations:    The
Lenders will be permitted to assign Term Loans with the consent of the Borrower
(not to be unreasonably withheld); provided that no consent of the Borrower
shall be required (i) after the occurrence and during the continuance of a
payment or bankruptcy Event of Default (with respect to the Borrower) or
(ii) for assignments of Term Loans to any existing Lender or an affiliate of an
existing Lender or an Approved Fund (to be defined consistent with
“Documentation” above, and an “Approved Fund”). All assignments will require the
consent of the Administrative Agent unless such assignment is an assignment of
Term Loans to another

 

B-16



--------------------------------------------------------------------------------

  Lender, an affiliate of a Lender or an Approved Fund, not to be unreasonably
withheld. Assignments to any Disqualified Institution (except to the extent the
Borrower has consented to such assignment) and natural persons shall be
prohibited. Each assignment will be in an amount of an integral multiple of
$1.0 million with respect to the Term Loan Facility or, if less, all of such
Lender’s remaining loans and commitments of the applicable class. Assignments
will be by novation. The Administrative Agent shall receive a processing and
recordation fee of $3,500 for each assignment (unless waived by the
Administrative Agent).   The Lenders will be permitted to sell participations in
Term Loans without restriction, other than as set forth in the next two
sentences, and in accordance with applicable law. Voting rights of participants
shall be limited to matters in respect of (a) increases in commitments
participated to such participants, (b) reductions of principal, interest or
fees, (c) extensions of final maturity and (d) releases of all or substantially
all of the value of the Guarantees or all or substantially all of the
Collateral. Participations to any Disqualified Institution and natural persons
shall be prohibited.   The Term Loan Facility Documentation shall provide that
(a) Term Loans may be purchased and assigned on a non-pro rata basis through
(i) open market purchases and (ii) Dutch auction or similar procedures to be
agreed that are offered to all Lenders on a pro rata basis in accordance with
customary procedures to be agreed and subject to customary restrictions to be
agreed, provided that, in the case of any prepayment pursuant to clause (ii), no
payment or bankruptcy event of default has occurred and is continuing at the
time of such prepayment, and (b) the Sponsor, the Borrower and any other
affiliates of the Borrower shall be eligible assignees; provided that (i) any
such Term Loans acquired by the Borrower or any of its subsidiaries shall be
retired and cancelled promptly upon acquisition thereof (or contribution
thereto, including as contemplated by the following clause (ii)) and (ii) any
such Term Loans acquired by the Sponsor or any of its

 

B-17



--------------------------------------------------------------------------------

  affiliates may, with the consent of the Borrower, be contributed to the
Borrower (whether through any of its direct or indirect parent entities or
otherwise) and exchanged for debt or equity securities of such parent entity or
the Borrower that are otherwise permitted to be issued by such entity at such
time.   Assignments to the Sponsor and its affiliates (other than any such
affiliate that is a bona fide debt fund (an “Affiliated Debt Fund”)) (each, an
“Affiliated Lender”) shall be permitted subject to the following limitations:  
(i) Affiliated Lenders (A) will not receive information provided solely to the
Administrative Agent or Lenders and will not be permitted to attend/participate
in Lender meetings and (B) shall not receive advice of counsel to the
Administrative Agent or the Lenders or challenge their attorney-client
privilege;   (ii) the Affiliated Lenders shall have no right to vote any of its
interest under the Term Loan Facility (such interest will be deemed voted in the
same proportion as non-affiliated Lenders voting on such matter) except with
respect to any amendment (A) to increase the commitment of the relevant
Affiliated Lender, (B) to extend or postpone the final maturity or scheduled
date of amortization, (C) to reduce the principal, interest or fees, (D) to
release all or substantially all the value of the Guarantees or to release liens
on all or substantially all of the Collateral, (E) which would affect such
Affiliated Lender differently than other Lenders or (F) which would otherwise
require the consent of all Lenders or all Lenders directly and adversely
affected, and the Affiliated Lenders shall have no right to direct the
Administrative Agent to take any action except with respect to any action set
forth in the foregoing clauses (A) through (F); provided that no amendment,
modification or waiver of the Term Loan Facility Documentation shall, without
the consent of the Affiliated Lenders, deprive any Affiliated Lender of its pro
rata share of any payment to which all Lenders of the same class are entitled;

 

B-18



--------------------------------------------------------------------------------

   (iii) the amount of Term Loans purchased (including under the Incremental
Term Facility) by Affiliated Lenders shall not exceed 25% of the aggregate
outstanding amount of Term Loans (including under the Incremental Term Facility)
at any time; and    (iv) for any “Required Lender” vote, Affiliated Debt Funds
cannot, in the aggregate, account for more than 50% of the amounts included in
determining whether the “Required Lenders”, as applicable, have consented to any
amendment, waiver or other action.    The Term Loan Facility Documentation will
not require the Borrower or an Affiliated Lender, as applicable, to make a “no
MNPI” representation in connection with Borrower repurchases or Affiliated
Lender assignments and will require that the parties thereto waive any potential
claims arising from the Borrower or the applicable Affiliated Lender being in
possession of undisclosed information that may be material to a Lender’s
decision to participate.    For the avoidance of doubt, the foregoing
limitations set forth in clauses (i) through (iii) shall not be applicable to
Affiliated Debt Funds. Successor Administrative Agent:    The Administrative
Agent and the Collateral Agent may each resign or, if it or a controlling
affiliate thereof is subject to an Agent-Related Distress Event (to be defined
consistent with “Documentation” above), be removed by the Borrower or the
Required Lenders, in each case upon 10 days’ notice by the applicable parties
and in each case subject to the appointment of a successor administrative agent.
Such successor shall be approved by the Borrower, which approval shall not be
unreasonably withheld if such successor is a commercial bank with a combined
capital and surplus of at least $5.0 billion, and otherwise may be withheld in
the Borrower’s sole discretion; provided that such approval shall not be
required during the continuance of a payment or bankruptcy event of default. The
Borrower shall have no obligation to pay any fee to any successor that is
greater than or in addition to the fees payable to the Administrative Agent or
Collateral Agent on the Closing Date.

 

B-19



--------------------------------------------------------------------------------

Expenses and Indemnification:    The Borrower shall pay, if the Closing Date
occurs, all reasonable and documented out-of-pocket expenses of the Lead
Arranger, the Agents and Administrative Agent (without duplication) in
connection with the syndication of the Term Loan Facility and the preparation,
execution, delivery, administration, amendment, waiver or modification and
enforcement of the Term Loan Facility Documentation (including the reasonable
fees, disbursements and other charges of counsel identified herein or otherwise
retained with the Borrower’s consent (such consent not to be unreasonably
withheld)).    Consistent with “Documentation” above, the Borrower will
indemnify the Lead Arranger, the Agents and the Lenders and hold them harmless
from and against all reasonable and documented out-of-pocket costs, expenses
(including reasonable fees, disbursements and other charges of one firm of
counsel for all Lead Arranger, the Agents and Lenders and, if necessary, one
firm of local counsel in each appropriate jurisdiction) and liabilities of the
Lead Arranger, the Agents and the Lenders arising out of or relating to any
claim or any litigation or other proceeding (regardless of whether the Lead
Arranger, the Agents or any Lender is a party thereto) that relates to the
Transactions, including the financing contemplated hereby, the Acquisition or
any transactions connected therewith, regardless of whether any such indemnified
person is a party thereto and whether or not such proceedings are brought by
you, your equity holders, affiliates, creditors or any other person; provided
that none of the Lead Arranger, the Agents or any Lender will be indemnified for
any cost, expense or liability to the extent determined by a court of competent
jurisdiction in a final and non-appealable decision to have resulted from (i)
the gross negligence, bad faith or willful misconduct of such person or any of
its affiliates or controlling persons or any of the officers, directors,
employees, agents or members of any of the foregoing (as determined by a court
of competent jurisdiction in a final and non-appealable decision), (ii) a
material breach of the Term Loan Facility

 

B-20



--------------------------------------------------------------------------------

   Documentation by any such persons (as determined by a court of competent
jurisdiction in a final and non-appealable decision) or (iii) disputes between
and among indemnified persons (other than disputes involving claims against the
Lead Arranger, the Agents, and the Administrative Agent in their capacity as
such). Governing Law and Forum:    New York (except security documentation that
the Lead Arranger reasonably determine should be governed by local law). Counsel
to the Committed Lenders:    Davis Polk & Wardwell LLP

 

B-21



--------------------------------------------------------------------------------

CONFIDENTIAL    ANNEX I to    EXHIBIT B

 

Interest Rates:    The interest rates under the Term Loan Facility will be as
follows:    At the option of the Borrower, initially, Adjusted LIBOR plus 5.50%
or ABR plus 4.50%.    The Borrower may elect interest periods of 1, 2, 3 or 6
months (or, if available to all relevant Lenders, 9 or 12 months or a shorter
period) for Adjusted LIBOR borrowings.    Calculation of interest shall be on
the basis of the actual days elapsed in a year of 360 days (or 365 or 366 days,
as the case may be, in the case of ABR loans based on the Prime Rate) and
interest shall be payable at the end of each interest period and, in any event,
at least every 3 months.    ABR is the highest of (i) the rate of interest
publicly announced by the Administrative Agent as its prime rate in effect at
its principal office in New York City (the “Prime Rate”), (ii) the federal funds
effective rate from time to time plus 0.50% and (iii) the Adjusted LIBOR
applicable for an interest period of one month plus 1.00%; provided, that the
ABR in respect of the Term Loan Facility shall not be less than 2.25% per annum.
   Adjusted LIBOR is the London interbank offered rate for dollars, for the
relevant interest period, adjusted for statutory reserve requirements; provided,
that the Adjusted LIBOR in respect of the Term Loan Facility shall not be less
than 1.25% per annum.



--------------------------------------------------------------------------------

EXHIBIT C

Project Verde

Summary of Additional Conditions

All capitalized terms used but not defined herein shall have the meaning given
to them in the

Commitment Letter to which this Summary of Additional Conditions is attached,

including the other Exhibits thereto.

Except as otherwise set forth below, the initial borrowing under the Term Loan
Facility shall be subject to the satisfaction or waiver of the following
additional conditions:

1. The Acquisition shall have been or, substantially concurrently with the
initial borrowing under the Term Loan Facility shall be, consummated in
accordance with the terms of the Acquisition Agreement, without giving effect to
any modifications, amendments, express waivers or express consents thereto that
are materially adverse to the Lenders without the reasonable consent of the Lead
Arrangers (it being understood and agreed that any reduction in the purchase
price shall not be deemed to be materially adverse to the Lenders but any
resulting reduction in cash uses shall be allocated 100% to a reduction in the
Term Loan Facility).

2. Immediately following the Transactions, neither the Company nor any of its
subsidiaries will have any outstanding third party indebtedness for borrowed
money other than the Term Loan Facility, the ABL Facility, Existing Indebtedness
that the Lead Arrangers otherwise have agreed to permit to remain outstanding
and any capital leases existing on the date of the Commitment Letter or
permitted to be incurred under the Acquisition Agreement.

3. Except as disclosed in Section 4.8 of the Company Disclosure Letter, since
June 30, 2011, there shall not have been and shall not exist any event,
occurrence, development or state of circumstances or facts which, individually
or in the aggregate, has had or could be expected to have an Acquired Business
Material Adverse Effect (as defined in Annex C-I hereto).

4. All fees related to the Transaction payable to the Lead Arrangers, the Agents
or the Lenders shall have been paid to the extent due.



--------------------------------------------------------------------------------

5. The Lead Arrangers shall have received (a) audited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
the Company and its subsidiaries (excluding the Acquired Business and its
subsidiaries) for the three most recently completed fiscal years ended at least
90 days before the Closing Date and (b) unaudited consolidated balance sheets
and related statements of income, stockholders’ equity and cash flows of the
Company and its subsidiaries (excluding the Acquired Business and its
subsidiaries) for each subsequent fiscal quarter ended at least 45 days before
the Closing Date, in each case prepared in accordance with GAAP.

6. The Lead Arrangers shall have received unaudited consolidated balance sheets
and related statements of income, stockholders’ equity and cash flows of the
Acquired Business and its subsidiaries for each fiscal quarter ended after
June 30, 2011 and at least 45 days before the Closing Date, prepared in
accordance with GAAP (other than adjustments identified in Section 4.6 of the
Company Disclosure Letter).

7. The Lead Arrangers shall have received an unaudited pro forma consolidated
balance sheet and a related unaudited pro forma consolidated statement of income
of the Borrower as of and for the twelve-month period ending on the last day of
the most recently completed four-fiscal quarter period ended at least 45 days
before the Closing Date, prepared after giving effect to the Transactions as if
the Transactions had occurred as of such date (in the case of such balance
sheet) or at the beginning of such period (in the case of such statement of
income).

8. The Lead Arrangers shall have received a certificate of the chief financial
officer (or other comparable officer) of the Company substantially in the form
of Annex C-II hereto certifying the solvency, after giving effect to the
Transactions, of the Company and its subsidiaries on a consolidated basis.

9. The Lead Arrangers shall have received at least three calendar days prior to
the Closing Date all documentation and information as is reasonably requested in
writing by the Administrative Agent, at least 10 calendar days prior to the
Closing Date, about the Borrower and its subsidiaries mutually agreed to be
required by U.S. regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including without limitation
the PATRIOT Act.

10. Subject in all respects to the Funding Conditions Provision, (a) the
Guarantees with respect to the Term Loan Facility shall have been executed by
the Guarantors and be in full force and effect or substantially simultaneously
with the initial borrowing under the Term Loan Facility, shall be executed and
become in full force and effect and (b) all documents and instruments required
to perfect the Administrative Agent’s security interest in the Collateral with
respect to the Term Loan Facility shall have been executed and delivered by the
Borrower and the Guarantors and, if applicable, be in proper form for filing,
and none of the Collateral shall be subject to any other pledges, security
interest or mortgages, except for the liens permitted under the Term Loan
Facility Documentation or to be released on or prior to the Closing Date.

 

C-2



--------------------------------------------------------------------------------

11. The Company shall have used commercially reasonable efforts to provide to
the Lead Arrangers, not less than 20 consecutive calendar days prior to the
Closing Date (provided that (i) such period shall not include any day from and
including June 29, 2012 through and including July 9, 2012 and (ii) if such
period has not ended prior to August 17, 2012, such period shall be deemed not
to have commenced until September 4, 2012), a customary Confidential Information
Memorandum (other than the portions thereof customarily provided by financing
arrangers, and limited, in the case of information relating to the Acquired
Business, to Required Information (as defined in the Acquisition Agreement)).

 

C-3



--------------------------------------------------------------------------------

ANNEX C-I

Capitalized terms used in the following definition shall have the meaning given
to them in the Acquisition Agreement, and any references to a “section” shall
mean the specified Section of the Acquisition Agreement.

“Acquired Business Material Adverse Effect” shall mean any change, effect,
occurrence or development that

(a) has or would reasonably be expected to have a material adverse effect on the
condition (financial or otherwise), business, properties, assets, liabilities or
results of operations of the Company, provided that to the extent any effect is
caused by or results from any of the following, it shall not be taken into
account in determining whether there has been a material adverse effect:

(i) changes in conditions in the U.S. economy or capital or financial markets
generally, including changes in interest or exchange rates;

(ii) changes that are the result of factors generally adversely affecting the
industries within the geographic areas in which the Company conducts business;

(iii) changes in GAAP or authoritative interpretation thereof;

(iv) changes in general legal, regulatory, political, economic or business
conditions in the U.S., in each case, generally affecting the industries in
which the Company conducts business;

(v) the negotiation, execution, announcement or performance of the Acquisition
Agreement or the consummation of the transactions contemplated by the
Acquisition Agreement, including any loss, or threatened loss of, or adverse
impact on, the relationships (contractual or otherwise) with, customers,
suppliers, distributors, partners or Employees of the Company (provided that
this clause (v) shall be disregarded for purposes of any representations and
warranties set forth in Section 4.2 and Section 4.5);

(vi) the commencement, occurrence, continuation or escalation of any war, armed
hostilities or acts of terrorism involving any geographic region in which the
Company conducts business;

(vii) any action required to be taken by the Company pursuant to the terms of
the Acquisition Agreement or any action taken by the Company with the
Purchaser’s and the Lead Arrangers’ consent;



--------------------------------------------------------------------------------

(viii) any change in applicable Laws or the application or authoritative
interpretation thereof, including the effects of any duties on products of the
type manufactured by the Company; and

(ix) changes in the price of raw materials, including steel, of the type and
grade customarily purchased by the Company;

except in the case of clauses (i), (ii), (iv) and (ix), to the extent that such
adverse effect has a materially greater adverse effect on the Company as
compared to other companies operating in the same industries and markets in
which the Company operates;

or

(b) would, or would reasonably be expected to, have a material adverse effect on
the ability of the Company to perform its obligations under the Acquisition
Agreement or to consummate the transactions contemplated thereby.

 

C-I-2



--------------------------------------------------------------------------------

ANNEX C-II

Form of Solvency Certificate

Date:             , 201[    ]

To the Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below:

I, the undersigned, the Chief Financial Officer of                     , a
                    (the “Borrower”), in that capacity only and not in my
individual capacity (and without personal liability), do hereby certify as of
the date hereof, and based upon facts and circumstances as they exist as of the
date hereof (and disclaiming any responsibility for changes in such fact and
circumstances after the date hereof), that:

1. This certificate is furnished to the Administrative Agent and the Lenders
pursuant to Section      of the Credit Agreement, dated as of
                    , 201[ ], among                     (the “Credit
Agreement”). Unless otherwise defined herein, capitalized terms used in this
certificate shall have the meanings set forth in the Credit Agreement.

2. For purposes of this certificate, the terms below shall have the following
definitions:

(a) “Fair Value”

The amount at which the assets (both tangible and intangible), in their
entirety, of the Borrower and its Subsidiaries taken as a whole would change
hands between a willing buyer and a willing seller, within a commercially
reasonable period of time, each having reasonable knowledge of the relevant
facts, with neither being under any compulsion to act.

(b) “Present Fair Salable Value”

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets of the Borrower and its Subsidiaries
taken as a whole are sold with reasonable promptness in an arm’s-length
transaction under present conditions for the sale of comparable business
enterprises insofar as such conditions can be reasonably evaluated.

(c) “Stated Liabilities”

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of the Borrower and its Subsidiaries taken as
a whole, as of the date hereof after giving effect to the consummation of the
Transactions, determined in accordance with GAAP consistently applied.



--------------------------------------------------------------------------------

(d) “Identified Contingent Liabilities”

The maximum estimated amount of liabilities reasonably likely to result from
pending litigation, asserted claims and assessments, guaranties, uninsured risks
and other contingent liabilities of the Borrower and its Subsidiaries taken as a
whole after giving effect to the Transactions (including all fees and expenses
related thereto but exclusive of such contingent liabilities to the extent
reflected in Stated Liabilities), as identified and explained in terms of their
nature and estimated magnitude by responsible officers of the Borrower.

(e) “Will be able to pay their Stated Liabilities and Identified Contingent
Liabilities as they mature”

For the period from the date hereof through the Maturity Date, the Borrower and
its Subsidiaries taken as a whole will have sufficient assets and cash flow to
pay their respective Stated Liabilities and Identified Contingent Liabilities as
those liabilities mature or (in the case of contingent liabilities) otherwise
become payable.

(f) “Do not have Unreasonably Small Capital”

For the period from the date hereof through the Maturity Date, the Borrower and
its Subsidiaries taken as a whole after consummation of the Transactions is a
going concern and has sufficient capital to ensure that it will continue to be a
going concern for such period.

3. For purposes of this certificate, I, or officers of the Borrower under my
direction and supervision, have performed the following procedures as of and for
the periods set forth below.

(a) I have reviewed the financial statements (including the pro forma financial
statements) referred to in Section      of the Credit Agreement.

(b) I have knowledge of and have reviewed to my satisfaction the Credit
Agreement.

(c) As chief financial officer of the Borrower, I am familiar with the financial
condition of the Borrower and its Subsidiaries.

4. Based on and subject to the foregoing, I hereby certify on behalf of the
Borrower that after giving effect to the consummation of the Transactions, it is
my opinion that (i) the Fair Value and Present Fair Salable Value of the assets
of the Borrower and its Subsidiaries taken as a whole exceed their Stated
Liabilities and



--------------------------------------------------------------------------------

Identified Contingent Liabilities; (ii) the Borrower and its Subsidiaries taken
as a whole do not have Unreasonably Small Capital; and (iii) the Borrower and
its Subsidiaries taken as a whole will be able to pay their Stated Liabilities
and Identified Contingent Liabilities as they mature.

* * *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this certificate to be executed on
its behalf by its Chief Financial Officer as of the date first written above.

 

[Borrower] By:  

 

Name:  

Title:   Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF INTERCREDITOR AGREEMENT AMENDMENT]